OPINION — AG — QUESTION(1): "HAS A SUPERNUMERARY JUDGE THE AUTHORITY TO APPOINT AN OFFICIAL COURT REPORTER, IN ADDITION TO THE DULY APPOINTED COURT REPORTER OR REPORTERS SERVING IN THE DISTRICT COURT OR SUPERIOR COURT DISTRICT TO WHICH THE SUPERNUMERARY JUDGE HAS BEEN ASSIGNED, WHILE SAID SUPERNUMERARY JUDGE IS SERVING AS A DISTRICT OR SUPERIOR COURT JUDGE BY ASSIGNMENT?"  — NEGATIVE, QUESTION(2): "IF A SUPERNUMERARY JUDGE IS AUTHORIZED TO APPOINT AN OFFICIAL COURT REPORTER, WOULD SAID REPORTER BE ENTITLED TO THE SALARY AUTHORIZED BY 20 Ohio St. 1961 109 [20-109] FOR OFFICIAL COURT REPORTERS OF THE DISTRICT AND SUPERIOR COURTS INCLUDING THE ADDITIONAL COMPENSATION FROM THE COURT FUND OF THE COUNTY?" — NEGATIVE CITE: 20 Ohio St. 1961 921-925 [20-921] — [20-925] (W. J. MONROE)